DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 4/28/2022 has been considered by the Examiner.

Status of Claims
The amendments and arguments filed on 3/24/2022 are acknowledged and have been fully considered.  Claims 1, 4-10, 12, 14-15, 17-23, 25, 27-28, and 30-37 are now pending.  Claims 2-3, 11, 13, 16, 24, 26, and 29 are canceled; claims 1 and 25 are amended; claims 15, 17-23, 27-28, and 30-33 are withdrawn; no claims are new.
Claims 1, 4-10, 12, 14, and 34-37 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 14 is objected to because of the following informalities:  16.9 weight-% C30-45 alkyl methicone, 11 weight-% caprylyl methicone, based on the total weight of the composition.  Appropriate correction is suggested to “16.9 weight-% C30-45 alkyl methicone, and 11 weight-% caprylyl methicone, based on the total weight of the composition.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12, 14, and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a stearyl dimethicone in an amount not exceeding 40.5 weight%”.  The instant specification generally talks about the composition containing a stearyl dimethicone (see abstract, [0015], [0024], etc.). The instant specification teaches that “[i]n order to ensure that a sufficient moisturising effect is obtained, it is preferred that the silicone composition comprises at least 30 weight-% stearyl dimethiconel, preferably at least 35 weight-% and even more preferred at least 40 weight-%, based on the total weight of the silicone composition according to the invention” (see [0025]). The instant specification provides two examples, one with 47.5% by weight of stearyl dimethicone (see Table 1) and the other with 40.5% by weight of stearyl dimethicone (see Table 2). The instant specification that in the compositions specifically contemplated (see [0051]), the composition comprises at least 30 weight-% stearyl dimethicone, preferably at least 35 weight-% stearyl dimethicone and even more preferred at least 40 weight-% stearyl dimethicone, based on the total weight of the composition” (see [0058]).  The instant specification does not disclose an amount of stearyl dimethicone, either by a teaching of a contemplated range (i.e. from 1-99% by weight) or in an specific example of less than 30% by weight.  Thus, while Applicant has support for “a stearyl dimethicone from 30-40.5% by weight of the composition”, Applicant does not have support for stearyl dimethicone present at amounts less than 30% by weight, as the claims currently read on.  This is a new matter rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “at least about 50.” The phrase "at least about" renders the claim indefinite as the SPF required by the claim is unclear.  Neither the claim nor the specification provides a standard for determining the range encompassed by the term "about" or the phrase "at least about" and thus a person of ordinary skill in the art would not be appraised of the metes and bounds of the claimed invention. In order to clarify the claim language, it is suggested that the "about" be deleted so the claim reads "at least 50" to set forth a definite SPF.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 12, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2017/0022327) in view of “Prism Essence Foundation SPF 30 PA++”, cited on the IDS filed 2/16/2020, hereafter referred to as Prism) and Lourith et al. (“Development of sunscreen products containing passion fruit seed extract”, of record).
Bao et al. teaches a make-up cosmetic, which includes foundations and sunscreen agents (see [0080]).  Bao et al. teaches an oil in wax stick with 1% by weight of stearyl dimethicone, 9% by weight of C30-45 alkyl methicone, and organic sunscreens (see Example 10). Bao et al. teaches example with caprylyl methicone, including a stick formulation with 9% by weight of caprylyl methicone (see example 16). Bao et al. teaches that the composition can include 0.1 to 40.0 wt. % of the ultraviolet light blocking components (see [0074]).
Bao et al. does not teach at least 10% by weight caprylyl methicone and an SPF of at least 30.
Prism discloses a foundation (see Product Description).  Prism discloses that the foundation includes stearyl dimethicone, C35-45 alkyl methicone, and caprylyl methicone (see Ingredients). Prism discloses that the composition includes titanium dioxide (i.e. a mineral sunscreen agent, see Ingredients) and has an SPF of 30 (see title).
Lourith et al. teaches compositions, including concealer mousse that provide sunscreen protection (see abstract). Lourith et al. teaches compositions with 1-2% by weight of C30-45 alkyldimethicone, 9-11% by weight caprylyl methicone, and sunscreen agents, including TiO2.
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 9-11% by weight of caprylyl methicone as taught by Lourith et al. and an SPF of 30 as taught by Prism in the composition of Bao et al.  One would be motivated to do so with a reasonable expectation of success as Bao teaches stick formulations with stearyl dimethicone and caprylyl methicone, and Prism teaches that both can be successfully utilized together in a cosmetic formulation.  Further, one would be motivated to utilize 9-11% by weight caprylyl methicone as Boa et al. teaches 9% by weight, and Lourith et al. teaches 9-11% by weight in a cosmetic with sunscreen. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, Bao et al. teaches that the composition can include 0.1 to 40.0 wt. % of the ultraviolet light blocking components, and one would be motivated to utilize an SPF of at least 30 as taught by Prism to increase the ultraviolent protection of the composition. Regarding the limitation of a viscosity is in the range of about 10Pa.s to about 100Pa.s, Tables 1 and 2 of the instant specification teach that compositions that are in the form of a stick have a viscosity in the claimed range.  A person would reasonably expect a composition that is capable of being formed into a stick to have the same viscosity as instantly claimed.  
Regarding claims 4 and 6, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  In the instant case, it is specifically noted that the prior art teaches stearyl diemthicone and a C35-45 alkyl methicone as instantly claimed.
Regarding claim 12, Bao et al. teaches the addition of a physical sunscreen agent such as titanium dioxide and zinc oxide (i.e. a mineral sunscreen, see [0094], [0103], and Examples
Regarding claim 35, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  In the instant case, it is specifically noted that the prior art teaches C35-45 alkyl methicone as instantly claimed.

Claims 1, 4, 6, 7, 9, 12, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2017/0022327), “Prism Essence Foundation SPF 30 PA++”, cited on the IDS filed 2/16/2020, hereafter referred to as Prism), and Lourith et al. (“Development of sunscreen products containing passion fruit seed extract”, of record) further in view of Manet et al. (US 2020/0113791, of record).
The teachings of Bao et al., Prism, and Lourith et al. have been set forth above.
Bao et al., Prism, and Lourith et al. do not teach at least 13% by weight of C30-45 alkyl methicone.  While Bao et al. teaches antioxidants and moisturizing agents (see [0076]), Bao et al. does not teach less than 1% by weight.
Manet et al. teaches a solid cosmetic composition for makeup which includes at least one polar wax (see abstract). Manet et al. teaches that the composition can include C30-45 Alkyl Methicone wax, such as AMS-C30 Cosmetic Wax (see [0246]).  Manet et al. teaches that the wax is present between 7-20% by weight of the composition (see [0249]). Manet et al. teaches that the product can be in the form of a solid foundation (see [0594]). Manet et al. teaches that the composition can include antioxidants (see [0567]) and moisturizing agents (see [0592]).  Manet et al. teaches that “active ingredient” refers to a compound that has a cosmetic and/or dermatological effect (see [0590]) and teaches that quantity of active ingredient(s) ranges from 0.0001 to 8% by weight of the composition (see [0592]). Manet et al. teaches that the composition can further include pigments (see [0513]), including mineral pigments such as titanium dioxide and zinc oxide (see [0528]).  Manet et al. teaches that the pigments can be 0.01% to 25% by weight of the composition (see [0526]).  Manet et al. teaches that the composition includes at least one additional oil choses from volatile or non-volatile silicon oils (see [0258]).  Manet et al. teaches that the content of the additional oils is from 1% to 30% by weight (see [0259]). Manet et al. teaches that the non-volatile silicone oils can be selected from a group which includes alkyldimethicones comprising from 2 to 24 carbon atoms (see [0288]).
Regarding claims 7 and 36, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize between 7-20% by weight C30-45 Alkyl Methicone wax as taught by Manet et al. in the composition of Bao et al., Prism, and Lourith et al.  One would be motivated to do so with a reasonable expectation of success as Bao et al. teaches C30-45 alkyl methicone and Manet et al. teaches that 7-20% by weight can be used in a similar solid cosmetic composition.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize between 0.0001 to 8% by weight of the composition of an active ingredient, such as an antioxidant or moisturizer as taught by Manet et al. in the composition of Bao et al., Prism, and Lourith et al.  One would be motivated to do so with a reasonable expectation of success as the references are all drawn to cosmetics, including foundation, and Manet et al. teaches utilizing from 0.0001 to 8% by weight of the composition of an active ingredient.  Further, a person would reasonably consider an antioxidant and/or moisturizer to be a compound that has a cosmetic and/or dermatological effect as defined by Manet et al.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 1, 4, 6, 12, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2017/0022327), “Prism Essence Foundation SPF 30 PA++”, cited on the IDS filed 2/16/2020, hereafter referred to as Prism), and Lourith et al. (“Development of sunscreen products containing passion fruit seed extract”, of record), further in view of Dӧrr et al. (US 2018/0303744, of record).
The teachings of Bao et al., Prism, and Lourith et al. have been set forth above.
Bao et al., Prism, and Lourith et al. do not teach an SPF of at least 50.
Dӧrr et al. teaches a cosmetic composition (see abstract).  Dӧrr et al. teaches that the composition is a sun protection product (see [0251]), and that is can be in the form of a stick (see [0252]). Dӧrr et al. teaches that the SPF can be ≥15 (see [0256]), and teaches an example with an SPF of 50 (see [0304] and [0305]).
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Bao et al., Prism, and Lourith et al. to have an SPF of 50 as taught by Dӧrr et al.  One would be motivated to do so with a reasonable expectation of success to increase the sun protection provided by the composition and Dӧrr et al. teaches that it is routine in the art to formulate cosmetic compositions applied to the skin with an SPF of 50.

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611